The opinion of the Court was delivered, by
Lewis, J.
The judgment entered against Meiser in favor of Sarah Eckhart, administratrix of Jacob Eckhart, deceased, was for *203part of tbe consideration of a tract of land of the decedent, which had been sold to Meiser under an order of the Orphans’ Court. Meiser knew the origin of the debt, that it was assets belonging to the estate of Jacob Eckhart, deceased, and that it did not belong to the estate of Sarah Eckhart. In addition to this, he received' notice from Michael Eckhart, who was one of the distributees (upon the death of Sarah Eckhart), cautioning him not to pay the money to her administrator. If the money had been paid to her in her lifetime, equity would follow it as long as it could be identified, until arrested by the equity' of a purchaser without notice. But the money never came into her hands; it remained in the hands of Meiser until after her death, so that there is no difficulty in identifying it as the property of the creditors -and distributees of Jacob Eckhart, deceased. The payment after the death of Sarah Eckhart to her administrator, with full notice of the facts, was a misapplication of the money to one who had no right to receive it. The right in equity is clearly with the defendant in error, independent of the Act of 1834; but the provisions of that act supply the remedy at law. Under the authority of that act the defendant in error, as administrator de bonis non of Jacob Eckhart, deceased, had a right to sue forth a writ of execution on the judgment obtained by “ his predecessor in the administration.” The Court below committed no error in refusing to set it aside.
Judgment affirmed.